Mollison, Judge:
The above-entitled appeals for reappraisement have been submitted for decision upon a stipulation of counsel for the parties on the agreed facts in which I find that the proper basis for the determination of the value of the merchandise involved is foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, and that such value, as to the merchandise set forth in schedule “A,” attached hereto, is the appraised value, less 4 per centum, net, packed, and as to the merchandise set forth in schedule “B,” also attached hereto, is the appraised value, less 9 per centum, net, packed.
Judgment will issue accordingly.
Schedule “A”
Collector’s Court No. No. Entry No. Date of export
R58/17271 06217 870455-J4 1/22/57
Birch plywood as follows:
BJ/BB grade, thick, 72" x 48"
60" x 48"
48" x 48"
R58/17273 06219 881273 1/30/57
Birch plywood as follows:
BJ/BB grade, %" thick, 60" x 60"
61" x 61"
59" x 59"
58" x 58"
*571Schedule “B”
Reappraise- Collector’s Datelof
ment No. No. Entry No. export
R58/17271 06217 870455-1/2 1/22/57
Birch plywood as follows:
BJ/BB grade, ft" thick, 36" x 48"